DOMENGEAUX, Judge.
MOTION TO DISMISS
Defendant, John Curtis Landry, pleaded guilty to a charge of simple burglary on June 22, 1982, and was sentenced to four years with the Department of Corrections.
This appeal was filed in this Court on September 30,1982, and on October 7,1982, an Order to Show Cause was issued ordering defendant to show on or before October 22, 1982, why his appeal should not be dismissed as having been untimely perfected under LSA-C.Cr.P. art. 914.1
This article requires:
“A motion for an appeal may be made orally in open court or by filing a written motion with the clerk. The motion must be made no later than fifteen days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the court.”
This appeal has not met the requirements of this article. Defendant prepared a handwritten motion for an appeal which is dated July 15, 1982; however, the record does not *818reflect when it was filed. On August 3, 1982, the trial judge signed the order for an appeal. Defendant’s counsel did not participate in the above process, nor has he answered the order to show cause.
Even giving defendant the benefit of the doubt that the motion for defendant’s appeal may have been received by the Fourteenth Judicial District Court Clerk’s office on July 15,1982 (as defendant was incarcerated across the street in the Calcasieu Parish jail and someone might have hand delivered it), that is still beyond the 15-day requirement of Art. 914.
Inasmuch as this appeal was untimely perfected under the requirements of the Louisiana Code of Criminal Procedure, this appeal will be dismissed.
APPEAL DISMISSED. UNTIMELY FILED.

. LSA-C.Cr.P. art. 914 was amended by Acts 1982 No. 143 to become effective September 10, 1982. However, this appeal came under the provisions of Art. 914 before it was amended.